DETAILED ACTION
Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is filed in response to Applicant’s Request for Continued Examination dated November 23, 2021.  Claims 1, 12, and 20 are currently amended and claims 1-20 remain pending in the application and have been fully considered by Examiner.
Applicant's arguments with respect to the prior art rejections have been considered, but are moot in view of the new grounds of rejection presented herein.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully 

Claim Objections
Claim 4 is objected to because of the following informalities:  lines 2-3 recite “ensure that the services use the same version of metadata and to ensure that the services access the same live or snapshotted data,” which appears to be a typographical error that should recite -- ensure that the services use [[the]]a same version of metadata and to ensure that the services access [[the]]a same live or snapshotted data --.  Appropriate correction is required.

Claims 8-10 are objected to because of the following informalities:  “the modified versions of the services” recited in claim 8 lacks antecedent basis.  Examiner has interpreted the claim as reciting -- wherein the controller modifies the one or more services to generate one or more modified versions of the services, such that calls for data between the services are routed to the modified versions of the services --.  Furthermore, claims 9-10 inherit the deficiency of claim 8.  Appropriate correction is required.

Claims 18-19 are objected to because of the following informalities:  lines 3-4 of claim 18 recite, “presented to the user at the time the snapshot was taken,” which appears to be a typographical error that should recite -- presented to [[the]]a user at the time [[the]]a snapshot was taken--.  Furthermore, claim 19 inherits the deficiency of claim 18. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	With respect to claims 1, 12, and 20, each recite “according to the time-synchronized live or snapshotted data.” However, no “time-synchronized live or snapshotted data” is previously recited and it is unclear what this refers to, which renders the claim indefinite.  For purposes of compact prosecution only, Examiner has interpreted claims 1, 12, and 20 as reciting -- according to the 

	With respect to claims 2-11 and 13-19, being respectively dependent on claims 1 or 12, each inherits the 35 USC 112(b) deficiency identified above. 

	With respect to claim 19, line 6 recite “such that the comparison indicates...” It is unclear whether this refers to “comparing the first user interface instance to the second user interface of the first user interface instance generated using the updated data structures to the second user interface instance generated using the snapshotted data with the indicated user inputs over the specified period of time indicates --.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-8, 12, 13, 15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Szeto et al. (20170124487 -- hereinafter Szeto; see IDS dated 3/22/21) in view of Zapella et al. (10977149 – hereinafter Zapella) and Constandache et al. 20200349172  (hereinafter Constandache).

	With respect to claim 1, Szeto discloses A computer-implemented method comprising: 
	accessing, by a controller, one or more updated data structures that are to be included in a [user interface functionality] test, the updated data structures contributing at least partially to a user interface (e.g., Figs. 4-8 and associated text, e.g., [0208], The trained recommendation model will then output a purchase prediction or a recommendation for what products to display to such a user [contributing at least partially to a user interface] as a recommendation; [0294], engine variant V3 is generated based on engine variant V1 alone [V3, i.e. updated data structure], and engine variant V4 is generated based on engine variant V2 alone...Evaluator 840 may sort or rank the performances of such multiple engine variants; [0254], An evaluation metric may quantify prediction accuracy with a numerical score [testing]; see also [0285].); 
	accessing, by the controller, a portion of live or snapshotted data captured from one or more services running in a production environment, [the services being initialized at a specified common time identified in a shared contract that is shared among the services, the shared contract providing a common notion of time among the services], wherein the live or snapshotted data is used in the [user interface functionality] test (e.g., Figs. 4-8, and 23 along with associated text, e.g., [0081] The Prediction or machine learning platform additionally leverages existing infrastructure to control model evaluation and deployment such that developers may utilize existing version control tools and interfaces. Developers may further execute multiple evaluations, experiments, and specify multiple deployments simultaneously, including deployment of multiple concurrent or simultaneous experiments on live or simulated or historical data depending upon the particular needs of the developer; [0426], the machine learning platform operates within a host organization which provides on-demand cloud computing services to a plurality of tenants; and in which receiving the training data includes receiving the training data as input from one of the plurality of tenants of the host organization; see also [0048] and [0285].), and wherein the live or snapshotted data includes service data generated by the services and user input data identifying user inputs received at the user interface (e.g., Figs. 4-8 and 23 along with associated text, e.g., [0280-281], Such prediction history tracking may be performed in real-time, with live evaluation results returned as feedback to predictive engines for further engine parameter tuning and prediction accuracy improvement.... a PredictionIO or machine learning server generates and logs a unique tracking tag for each user query. Correspondingly, predicted results generated in response to the current query and parameters of the engine variant deployed are associated with the same tracking tag....Recall that in some embodiments, a query may include identifying information including user ID, product ID, time, and location. Similarly, a tracking tag may be in the form of (user-device ID, user ID, time stamp). Subsequent actual results including user actions and behaviors, and actual correct results revealed after the prediction result has been served, are also logged under the same tracking tag; [0405], PredictionIO Enterprise Edition provides a special data source (data reader) that can use the "tracking data" to replay how a prediction engine performs. This data source is able to reconstruct the complete history of each user that queried the system; see also [0051] and [0402]-[0406].); 
	initiating, by the controller, generation of a first [simulated user interface] instance using the updated data structures and using the accessed live or snapshotted data, [the first simulated user interface portraying how the updated data structures would function if exposed to external users when hosted by the production environment;] (e.g., Figs. 4-8, and 23 along with associated text, e.g., [0208], The trained recommendation model will then output a purchase prediction or a recommendation for what products to display to such a user as a recommendation; [0294] In some embodiments, engine variant V3 is generated [generation of a first instance] based on engine variant V1 alone, and engine variant V4 is generated based on  live or simulated or historical data depending upon the particular needs of the developer ; see also [0219], Additionally supported is A/B testing or comparisons of two or more different trained model variants such that an evaluation or experiment may determine which of the two or more possible trained model variants yield the preferred real-world behaviors according to some specified condition; see also [0025], [0285] and [0426].); 
	initiating, by the controller, generation of a second [simulated user interface] instance using a different version of the data structures and using the same accessed live or snapshotted data, [the second simulated user interface portraying how the different version of the data structures would function if exposed to external users when hosted by the production environment,] wherein the first and second [simulated user interface] instances are generated within the production environment but are inaccessible to external users (Id., particularly, [0294], engine variant V3 is generated [generation of a first instance] based on engine variant V1 alone, and engine variant V4 [generation of a second instance] is generated based on engine variant V2 alone and [0081], including deployment of multiple concurrent or simultaneous experiments on live or simulated or historical data; see also [0290], a single query may be transferred to more than one deployed engine variants; see also [0219], Additionally supported is A/B testing or comparisons of two or more different trained model variants such that an evaluation or experiment may determine which of the two or more possible trained model variants yield the preferred real-world behaviors according to some specified condition. Comparison testing may additionally be performed upon trained model variants belonging to ; 
	comparing, by the controller, the first [user interface] instance to the second [user interface] instance to identify one or more differences between the first [user interface] instance and the [second user interface] instance according to the time-synchronized live or snapshotted data and according to the user input data identifying user inputs received at the user interface (Please note the 35 USC 112(b) rejection and interpretation above; e.g., Figs. 4-8, and 23 along with associated text, e.g., [00294], Evaluator 840 may sort or rank the performances of such multiple engine variants, with pair-wise or multiple-way comparisons, before generating new engine variants for further deployment and evaluation; see also [0219], Additionally supported is A/B testing or comparisons of two or more different trained model variants such that an evaluation or experiment may determine which of the two or more possible trained model variants yield the preferred real-world behaviors according to some specified condition; [0281] In some embodiments, a PredictionIO or machine learning server generates and logs a unique tracking tag for each user query [according to the user input data identifying user inputs received at the user interface]; see also [0051], [0280-281], [0285], and [0402-406].); and 
	based on the comparison, determining, by the controller, one or more outcome-defining effects the updated data structures had on the user interface based on the identified differences between the first [user interface] instance and the second [user interface] instance (Id., particularly [0294], Evaluator 840 may sort or rank the performances of such multiple engine variants, with pair-wise or multiple-way comparisons, before generating prediction or a recommendation for what products to display to such a user as a recommendation; see also [0413], evaluating user interactions and more intuitive means by which to tune the engine and algorithms, for instance, by changing the scenario ad-hoc based on replay results such as making modifications to the email header, and replaying how results will perform for that engine variant, etc.... With live evaluation predictions, something which is shown to the user ultimately affects the outcome of the user; see also [0234] and [0412].).
	Although Szeto discloses testing first and second versions of generated instances of machine learning engines used to display recommendations to a user by comparing the first and second versions to determine the best one (see above), it does not appear to explicitly disclose testing the functionality of simulated presentations, i.e. simulated user interface, the first simulated user interface portraying how the updated data structures would function if exposed to external users when hosted by the production environment, the second simulated user interface portraying how the different version of the data structures would function if exposed to external users when hosted by the production environment, and user interface.  However, this is taught in analogous art, Zapella (e.g., Figs. 1-2 and 4-5 along with associated text, e.g., col. 2:63-64, an "action" is an instruction to display certain content (e.g., a widget, an advertising campaign, an item, a title of an item, an image of an item, a description of an item, a button, a video, an audio player, etc.) [user interface]; col. 6:34-54, the simulation application 104 running on an experiment system 102 can operate in a separate test environment to test different policies before such policies are used by the action delivery system 120 to provide actions in response to action requests [simulated user interface]. .... While there may be the simulation application 104 can use data associated with the existing policy to simulate how users of user devices 112 may respond if the action delivery system 120 used the new policy rather than the existing policy [first and second simulated interfaces]; col. 8:15-23, The simulation application 104 can repeat the above-described operations any number of times such that an experiment owner can see how the expected values and/or existing policy values change as prediction models are updated, as the type and/or number of actions change, policies change, and/or the like [first and second simulated user interfaces]. In further embodiments, the simulation application 104 can repeat the above-described operations for any number of existing policies such that the experiment owner can compare the new policy to a plurality of existing policies; col. 14:43-45, The simulation application 104 can then simulate how the test policy may affect user behavior if the test policy were to be implemented by the action delivery system 120; col. 16:8-15, existing policies such that these policies can also be compared to the test policy; see also col. 2:59-col. 3:29, col. 3:54-61, col. 4:24-30, col. 7:44-47, col. 10:33-43, col. 14:26-30.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Szeto with the invention of Zapella because “the simulation application is not testing policies and/or prediction models in a production environment, [and thus] the simulation application can test any number of different policies and/or prediction models in less time than the conventional content delivery system.... [And] the possibility of any testing negatively impacting users is significantly reduced,” as suggested by Zapella (see col. 2:49-58).
Szeto in view of Zapella does not appear to explicitly disclose the services being initialized at a specified common time identified in a shared contract that is shared among the services, the shared contract providing a common notion of time among the services.  However, this is taught in analogous art, Constandache (e.g., Figs. 3, 4, and 6 along with associated text, e.g., The scheduler issues actions to a centralized synchronization service 308 according to a deployment schedule (e.g., deployment schedules 338-344) [shared contract] for code and/or data in the multi-cluster environment; [0044] Each deployment schedule includes a set of fields that define actions to be performed by one or more nodes and/or clusters in the multi-cluster environment. These fields include, but are not limited to, a type of action, a source cluster, a target cluster, a start time, and/or a frequency; [0047] The deployment schedule also specifies a start time, frequency and/or other fields related to timing of the corresponding action; [0048], the same deployment schedule is propagated to all clusters of the database, and different subsets of clusters are assigned different actions in the deployment schedule to configure the clusters for the same...purposes related to the development, deployment, and/or release of the distributed database [the services being initialized at a specified common time identified in a shared contract that is shared among the services, the shared contract providing a common notion of time among the services]; see also [0057].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Constandache because it provides “technological improvements in applications, tools, computer systems, and/or environments for managing deployment workflows, updates, errors, and/or failures in multi-cluster environments, distributed databases, and/or other types of distributed systems,” as suggested by Constandache (see [0069]).

	With respect to claim 12, Szeto discloses A system comprising: 
	at least one physical processor; physical memory comprising computer-executable instructions that, when executed by the physical processor (Fig. 28 and associated text, e.g., [0483], The exemplary computer system 2800 includes a processor 2802, a main memory 2804.), cause the physical processor to: 
	access, by a controller, one or more updated data structures that are to be included in a [user interface functionality] test, the updated data structures contributing at least partially to a user interface (e.g., Figs. 4-8 and associated text, e.g., [0208], The trained recommendation model will then output a purchase prediction or a recommendation for what products to display to such a user [contributing at least partially to a user interface] as a recommendation; [0294], engine variant V3 is generated based on engine variant V1 alone [V3, i.e. updated data structure], and engine variant V4 is generated based on engine variant V2 alone...Evaluator 840 may sort or rank the performances of such multiple engine variants; [0254], An evaluation metric may quantify prediction accuracy with a numerical score [testing]; see also [0285].); 
	access, by the controller, a portion of live or snapshotted data captured from one or more services running in a production environment, [the services being initialized at a specified common time identified in a shared contract that is shared among the services, the shared contract providing a common notion of time among the services,] wherein the live or snapshotted data is used in the [user interface functionality] test (e.g., Figs. 4-8, and 23 along with associated text, e.g., [0081] The Prediction or machine learning platform additionally leverages existing infrastructure to control model evaluation and deployment such that developers may utilize existing version control tools and interfaces. Developers may further execute multiple evaluations, experiments, and specify multiple deployments simultaneously,  live or simulated or historical data depending upon the particular needs of the developer; [0426], the machine learning platform operates within a host organization which provides on-demand cloud computing services to a plurality of tenants; and in which receiving the training data includes receiving the training data as input from one of the plurality of tenants of the host organization; see also [0048] and [0285].), and wherein the live or snapshotted data includes service data generated by the services and user input data identifying user inputs received at the user interface (e.g., Figs. 4-8 and 23 along with associated text, e.g., [0280-281], Such prediction history tracking may be performed in real-time, with live evaluation results returned as feedback to predictive engines for further engine parameter tuning and prediction accuracy improvement.... a PredictionIO or machine learning server generates and logs a unique tracking tag for each user query. Correspondingly, predicted results generated in response to the current query and parameters of the engine variant deployed are associated with the same tracking tag....Recall that in some embodiments, a query may include identifying information including user ID, product ID, time, and location. Similarly, a tracking tag may be in the form of (user-device ID, user ID, time stamp). Subsequent actual results including user actions and behaviors, and actual correct results revealed after the prediction result has been served, are also logged under the same tracking tag; [0405], PredictionIO Enterprise Edition provides a special data source (data reader) that can use the "tracking data" to replay how a prediction engine performs. This data source is able to reconstruct the complete history of each user that queried the system; see also [0051] and [0402]-[0406].); 
	initiate, by the controller, generation of a first [simulated user interface] instance using the updated data structures and using the accessed live or snapshotted data, [the first prediction or a recommendation for what products to display to such a user as a recommendation; [0294] In some embodiments, engine variant V3 is generated [generation of a first instance] based on engine variant V1 alone, and engine variant V4 is generated based on engine variant V2 alone; [0081], Developers may further execute multiple evaluations, experiments, and specify multiple deployments simultaneously, including deployment of multiple concurrent or simultaneous experiments on live or simulated or historical data depending upon the particular needs of the developer; see also [0219], Additionally supported is A/B testing or comparisons of two or more different trained model variants such that an evaluation or experiment may determine which of the two or more possible trained model variants yield the preferred real-world behaviors according to some specified condition; see also [0025], [0285] and [0426].); 
	initiate, by the controller, generation of a second [simulated user interface] instance using a different version of the data structures and using the same accessed live or snapshotted data, [the second simulated user interface portraying how the different version of the data structures would function if exposed to external users when hosted by the production environment,] wherein the first and second [simulated user interface] instances are generated within the production environment but are inaccessible to external users (Id., particularly, [0294], engine variant V3 is generated [generation of a first instance] based on engine variant V1 alone, and engine variant V4 [generation of a second instance] is generated based on engine variant V2 alone and [0081], including deployment of multiple concurrent or simultaneous ; 
	compare, by the controller, the first [user interface] instance to the second user [interface instance] to identify one or more differences between the first [user interface] instance and the second [user interface] instance according to the time-synchronized live or snapshotted data and according to the user input data identifying user inputs received at the user interface (Please note the 35 USC 112(b) rejection and interpretation above; e.g., Figs. 4-8, and 23 along with associated text, e.g., [00294], Evaluator 840 may sort or rank the performances of such multiple engine variants, with pair-wise or multiple-way comparisons, before generating new engine variants for further deployment and evaluation; see also [0219], Additionally supported is A/B testing or comparisons of two or more different trained model variants such that an evaluation or experiment may determine which of the two or more possible trained model variants yield the preferred real-world behaviors according to some specified condition; [0281] In some embodiments, a PredictionIO or machine learning server generates and logs a unique tracking tag for each user query [according to the user input data identifying user inputs received at the user interface]; see also [0051], [0280-281], [0285], and [0402-406].); and 
	based on the comparison, determine, by the controller, one or more outcome- defining effects the updated data structures had on the user interface based on the identified differences between the first user interface instance and the second user interface instance (Id., particularly [0294], Evaluator 840 may sort or rank the performances of such multiple engine variants, with pair-wise or multiple-way comparisons, before generating new engine variants for further deployment and evaluation; see also [0208], The trained recommendation model will then output a purchase prediction or a recommendation for what products to display to such a user as a recommendation.).
	Although Szeto discloses testing first and second versions of generated instances of machine learning engines used to display recommendations to a user by comparing the first and second versions to determine the best one (see above), it does not appear to explicitly disclose testing the functionality of simulated presentations, i.e. simulated user interface, the first simulated user interface portraying how the updated data structures would function if exposed to external users when hosted by the production environment, the second simulated user interface portraying how the different version of the data structures would function if exposed to external users when hosted by the production environment, and user interface.  However, this is taught in analogous art, Zapella (e.g., Figs. 1-2 and 4-5 along with associated text, e.g., col. 2:63-64, an "action" is an instruction to display certain content (e.g., a widget, an advertising campaign, an item, a title of an item, an image of an item, a description of an item, a button, a video, an audio player, etc.) [user interface]; col. 6:34-54, the simulation application 104 running on an experiment system 102 can operate in a separate test environment to test different policies before such policies are used by the action delivery system 120 to the simulation application 104 can use data associated with the existing policy to simulate how users of user devices 112 may respond if the action delivery system 120 used the new policy rather than the existing policy [first and second simulated interfaces]; col. 8:15-23, The simulation application 104 can repeat the above-described operations any number of times such that an experiment owner can see how the expected values and/or existing policy values change as prediction models are updated, as the type and/or number of actions change, policies change, and/or the like [first and second simulated user interfaces]. In further embodiments, the simulation application 104 can repeat the above-described operations for any number of existing policies such that the experiment owner can compare the new policy to a plurality of existing policies; col. 14:43-45, The simulation application 104 can then simulate how the test policy may affect user behavior if the test policy were to be implemented by the action delivery system 120; col. 16:8-15, existing policies such that these policies can also be compared to the test policy; see also col. 2:59-col. 3:29, col. 3:54-61, col. 4:24-30, col. 7:44-47, col. 10:33-43, col. 14:26-30.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Szeto with the invention of Zapella because “the simulation application is not testing policies and/or prediction models in a production environment, [and thus] the simulation application can test any number of different policies and/or prediction models in less time than the conventional content delivery system.... [And] the possibility of any testing negatively impacting users is significantly reduced,” as suggested by Zapella (see col. 2:49-58).  
the services being initialized at a specified common time identified in a shared contract that is shared among the services, the shared contract providing a common notion of time among the services.  However, this is taught in analogous art, Constandache (e.g., Figs. 3, 4, and 6 along with associated text, e.g., The scheduler issues actions to a centralized synchronization service 308 according to a deployment schedule (e.g., deployment schedules 338-344) [shared contract] for code and/or data in the multi-cluster environment; [0044] Each deployment schedule includes a set of fields that define actions to be performed by one or more nodes and/or clusters in the multi-cluster environment. These fields include, but are not limited to, a type of action, a source cluster, a target cluster, a start time, and/or a frequency; [0047] The deployment schedule also specifies a start time, frequency and/or other fields related to timing of the corresponding action; [0048], the same deployment schedule is propagated to all clusters of the database, and different subsets of clusters are assigned different actions in the deployment schedule to configure the clusters for the same...purposes related to the development, deployment, and/or release of the distributed database [the services being initialized at a specified common time identified in a shared contract that is shared among the services, the shared contract providing a common notion of time among the services]; see also [0057].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Constandache because it provides “technological improvements in applications, tools, computer systems, and/or environments for managing deployment workflows, updates, errors, and/or failures in multi-cluster environments, distributed databases, and/or other types of distributed systems,” as suggested by Constandache (see [0069]).

	With respect to claim 20, Szeto discloses A non-transitory computer-readable medium comprising one or more computer- executable instructions that, when executed by at least one processor of a computing device (e.g., Fig. 28 and associated text, e.g., [0486] The secondary memory 2818 may include a non-transitory machine-readable storage medium or a non-transitory computer readable storage medium or a non-transitory machine-accessible storage medium 2831 on which is stored one or more sets of instructions (e.g., software 2822) embodying any one or more of the methodologies or functions described herein; see also claim 17.), cause the computing device to: 
	access, by a controller, one or more updated data structures that are to be included in a [user interface functionality] test, the updated data structures contributing at least partially to a user interface (e.g., Figs. 4-8 and associated text, e.g., [0208], The trained recommendation model will then output a purchase prediction or a recommendation for what products to display to such a user [contributing at least partially to a user interface] as a recommendation; [0294], engine variant V3 is generated based on engine variant V1 alone [V3, i.e. updated data structure], and engine variant V4 is generated based on engine variant V2 alone...Evaluator 840 may sort or rank the performances of such multiple engine variants; [0254], An evaluation metric may quantify prediction accuracy with a numerical score [testing]; see also [0285].); 
	access, by the controller, a portion of live or snapshotted data captured from one or more services running in a production environment, [the services being initialized at a specified common time identified in a shared contract that is shared among the services, the shared contract providing a common notion of time among the services,] wherein the live or snapshotted data is used in the [user interface functionality] test (e.g., Figs. 4-8, and 23 along with associated text, e.g., [0081] The Prediction or machine learning platform additionally leverages existing infrastructure to control model evaluation and deployment such that developers may utilize existing version control tools and interfaces. Developers may further execute multiple evaluations, experiments, and specify multiple deployments simultaneously, including deployment of multiple concurrent or simultaneous experiments on live or simulated or historical data depending upon the particular needs of the developer; [0426], the machine learning platform operates within a host organization which provides on-demand cloud computing services to a plurality of tenants; and in which receiving the training data includes receiving the training data as input from one of the plurality of tenants of the host organization; see also [0048] and [0285].), and wherein the live or snapshotted data includes service data generated by the services and user input data identifying user inputs received at the user interface (e.g., Figs. 4-8 and 23 along with associated text, e.g., [0280-281], Such prediction history tracking may be performed in real-time, with live evaluation results returned as feedback to predictive engines for further engine parameter tuning and prediction accuracy improvement.... a PredictionIO or machine learning server generates and logs a unique tracking tag for each user query. Correspondingly, predicted results generated in response to the current query and parameters of the engine variant deployed are associated with the same tracking tag....Recall that in some embodiments, a query may include identifying information including user ID, product ID, time, and location. Similarly, a tracking tag may be in the form of (user-device ID, user ID, time stamp). Subsequent actual results including user actions and behaviors, and actual correct results revealed after the prediction result has been served, are also logged under the same tracking tag; [0405], PredictionIO Enterprise Edition provides a special data This data source is able to reconstruct the complete history of each user that queried the system; see also [0051] and [0402]-[0406].); 
	initiate, by the controller, generation of a first [simulated user interface] instance using the updated data structures and using the accessed live or snapshotted data, [the first simulated user interface portraying how the updated data structures would function if exposed to external users when hosted by the production environment] (e.g., Figs. 4-8, and 23 along with associated text, e.g., [0208], The trained recommendation model will then output a purchase prediction or a recommendation for what products to display to such a user as a recommendation; [0294] In some embodiments, engine variant V3 is generated [generation of a first instance] based on engine variant V1 alone, and engine variant V4 is generated based on engine variant V2 alone; [0081], Developers may further execute multiple evaluations, experiments, and specify multiple deployments simultaneously, including deployment of multiple concurrent or simultaneous experiments on live or simulated or historical data depending upon the particular needs of the developer ; see also [0219], Additionally supported is A/B testing or comparisons of two or more different trained model variants such that an evaluation or experiment may determine which of the two or more possible trained model variants yield the preferred real-world behaviors according to some specified condition; see also [0025], [0285] and [0426].); 
	initiate, by the controller, generation of a second [simulated user interface] instance using a different version of the data structures and using the same accessed live or snapshotted data, [the second simulated user interface portraying how the different version of the data structures would function if exposed to external users when hosted by the production wherein the first and second [simulated user interface] instances are generated within the production environment but are inaccessible to external users (Id., particularly, [0294], engine variant V3 is generated [generation of a first instance] based on engine variant V1 alone, and engine variant V4 [generation of a second instance] is generated based on engine variant V2 alone and [0081], including deployment of multiple concurrent or simultaneous experiments on live or simulated or historical data; see also [0290], a single query may be transferred to more than one deployed engine variants; see also [0219], Additionally supported is A/B testing or comparisons of two or more different trained model variants such that an evaluation or experiment may determine which of the two or more possible trained model variants yield the preferred real-world behaviors according to some specified condition. Comparison testing may additionally be performed upon trained model variants belonging to different customer organizations utilizing the same multi-tenant database system in the event that appropriate access permissions permit the comparisons [access permission required, i.e. inaccessible to external users].); 
	compare, by the controller, the first [user interface] instance to the second [user interface] instance to identify one or more differences between the first [user interface] instance and the second [user interface] instance according to the time-synchronized live or snapshotted data and according to the user input data identifying user inputs received at the user interface (Please note the 35 USC 112(b) rejection and interpretation above; e.g., Figs. 4-8, and 23 along with associated text, e.g., [00294], Evaluator 840 may sort or rank the performances of such multiple engine variants, with pair-wise or multiple-way comparisons, before generating new engine variants for further deployment and evaluation; see also [0219], Additionally supported is A/B testing or comparisons of two or more different trained model ; and 
	based on the comparison, determine, by the controller, one or more outcome- defining effects the updated data structures [had on the user interface] based on the identified differences between the first [user interface] instance and the second [user interface] instance (Id., particularly [0294], Evaluator 840 may sort or rank the performances of such multiple engine variants, with pair-wise or multiple-way comparisons, before generating new engine variants for further deployment and evaluation; see also [0208], The trained recommendation model will then output a purchase prediction or a recommendation for what products to display to such a user as a recommendation.).
	Although Szeto discloses testing first and second versions of generated instances of machine learning engines used to display recommendations to a user by comparing the first and second versions to determine the best one (see above), it does not appear to explicitly disclose testing the functionality of simulated presentations, i.e. simulated user interface, the first simulated user interface portraying how the updated data structures would function if exposed to external users when hosted by the production environment, the second simulated user interface portraying how the different version of the data structures would function if exposed to external users when hosted by the production environment, and user interface.  However, this is taught in analogous art, Zapella (e.g., Figs. 1-2 and 4-5 along with action" is an instruction to display certain content (e.g., a widget, an advertising campaign, an item, a title of an item, an image of an item, a description of an item, a button, a video, an audio player, etc.) [user interface]; col. 6:34-54, the simulation application 104 running on an experiment system 102 can operate in a separate test environment to test different policies before such policies are used by the action delivery system 120 to provide actions in response to action requests [simulated user interface]. .... While there may be little to no data gathered from user devices 112 in relation to use of the new policy, the simulation application 104 can use data associated with the existing policy to simulate how users of user devices 112 may respond if the action delivery system 120 used the new policy rather than the existing policy [first and second simulated interfaces]; col. 8:15-23, The simulation application 104 can repeat the above-described operations any number of times such that an experiment owner can see how the expected values and/or existing policy values change as prediction models are updated, as the type and/or number of actions change, policies change, and/or the like [first and second simulated user interfaces]. In further embodiments, the simulation application 104 can repeat the above-described operations for any number of existing policies such that the experiment owner can compare the new policy to a plurality of existing policies; col. 14:43-45, The simulation application 104 can then simulate how the test policy may affect user behavior if the test policy were to be implemented by the action delivery system 120; col. 16:8-15, existing policies such that these policies can also be compared to the test policy; see also col. 2:59-col. 3:29, col. 3:54-61, col. 4:24-30, col. 7:44-47, col. 10:33-43, col. 14:26-30.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Szeto with the invention of Zapella because “the simulation application is not testing policies and/or prediction models in a 
Szeto in view of Zapella does not appear to explicitly disclose the services being initialized at a specified common time identified in a shared contract that is shared among the services, the shared contract providing a common notion of time among the services.  However, this is taught in analogous art, Constandache (e.g., Figs. 3, 4, and 6 along with associated text, e.g., The scheduler issues actions to a centralized synchronization service 308 according to a deployment schedule (e.g., deployment schedules 338-344) [shared contract] for code and/or data in the multi-cluster environment; [0044] Each deployment schedule includes a set of fields that define actions to be performed by one or more nodes and/or clusters in the multi-cluster environment. These fields include, but are not limited to, a type of action, a source cluster, a target cluster, a start time, and/or a frequency; [0047] The deployment schedule also specifies a start time, frequency and/or other fields related to timing of the corresponding action; [0048], the same deployment schedule is propagated to all clusters of the database, and different subsets of clusters are assigned different actions in the deployment schedule to configure the clusters for the same...purposes related to the development, deployment, and/or release of the distributed database [the services being initialized at a specified common time identified in a shared contract that is shared among the services, the shared contract providing a common notion of time among the services]; see also [0057].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Constandache because it provides 

With respect to claim 5, Szeto also discloses wherein the snapshotted data includes inputs received at the one or more services in addition to outputs generated by the one or more services (e.g., Figs. 4-8, and 23 along with associated text, e.g., [0234], disclosed embodiments can replay the whole prediction scenario, from engine parameters, queries, prediction results, to actual results, user interactions, and evaluation metrics, to help developers understand particular behaviors of engine variants of interest, and to tailor and improve prediction engine design; see also [0412-413]).

With respect to claim 6, Szeto also discloses wherein the one or more services comprise stateful services running in the production environment, at least a portion of state information being stored for each service ([0073], state rollback capabilities with automated versioning control and tracking; [0287] Parameter set 813 states that variant 820 uses DataSource x2, and Algorithms 4 and 2; [0081] The Prediction or machine learning platform additionally leverages existing infrastructure to control model evaluation and deployment such that developers may utilize existing version control tools and interfaces. Developers may further execute multiple evaluations, experiments, and specify multiple deployments simultaneously, including deployment of multiple concurrent or simultaneous experiments on live or simulated or historical data depending upon the particular needs of the developer; see also [0285], [0357], and [0426]..).

With respect to claim 7, Szeto also discloses wherein the one or more updated data structures comprise at least one of software code, configuration files, or machine learning models (e.g., Figs. 4-8, and 23 along with associated text, e.g., [0048], means for building and deploying machine learning systems for predictive analytics. Certain embodiments relate to creating, evaluating, and tuning predictive engines in production.).

With respect to claim 8, Szeto also discloses wherein the controller modifies the one or more services, such that calls for data between services are routed to the modified versions of the services (e.g., Figs. 1-8, and 23 along with associated text, e.g., [0228] Once a machine learning system is established, it can be deployed as a service, for example, as a web service, to receive dynamic user queries and to respond to such queries by generating and reporting prediction results to the user... As subsequent user actions or actual correct results can be collected and additional data may become available, a deployed machine learning system may be updated [modifies] with new training data, and may be re-configured according to dynamic queries and corresponding event data; see also [0214] and [00240-241].).

With respect to claim 13, Szeto also discloses computing one or more metrics to establish a quality level of simulated behavior indicated by the outcome-defining effects  (e.g., Figs. 4-8, and 23 along with associated text, e.g., [00294], Evaluator 840 may sort or rank the performances of such multiple engine variants, with pair-wise or multiple-way comparisons, .

With respect to claim 15, Szeto also discloses wherein the metrics give at least partial credit for similarities in outcome-defining effects identified in the comparison between the first user interface instance and the second user interface instance (e.g., Figs. 4-8, and 23 along with associated text, e.g., [00294], Evaluator 840 may sort or rank the performances of such multiple engine variants, with pair-wise or multiple-way comparisons, before generating new engine variants for further deployment and evaluation; see also [0258], Evaluator 450 may receive actual results, including correct values, user actions, or actual user behaviors from a datastore or a user application for computing evaluation metrics; [0225], In addition, embodiments enable the tracking and replaying of queries, events, prediction results, and other necessary metrics for deducing and determining factors that affect the performance of a machine learning system of interest; [0229], For instance, variants of predictive engines and algorithms .

	With respect to claim 18, Szeto also discloses wherein the second [user interface] instance] is generated using snapshotted data that indicates user inputs over a specified period of time relative to a version of the user interface that was presented to the user at the time the snapshot was taken (e.g., Figs. 4-9, and 23 along with associated text, e.g., [0081], Developers may further execute multiple evaluations, experiments, and specify multiple deployments simultaneously, including deployment of multiple concurrent or simultaneous experiments on live or simulated or historical data depending upon the particular needs of the developer; [0234], disclosed embodiments can replay the whole prediction scenario, from engine parameters, queries, prediction results, to actual results, user interactions, and evaluation metrics, to help developers understand particular behaviors of engine variants of interest, and to tailor and improve prediction engine design; [0306], FIG. 9 depicts an exemplary graph of user actions recorded over a given time period; see also [0080] and [412-413].) and Zapella teaches the second user interface (e.g., Figs. 1-2 and 4-5 along with associated text, e.g., col. 6:34-54, the simulation application 104 running on an experiment system 102 can operate in a separate test environment to test different policies before such policies are used by the action delivery system 120 to provide actions in response to action requests [simulated user interface]. .... While there may be little to no data gathered from user devices 112 in relation to use of the new policy, the simulation application 104 can use data associated with the existing policy to simulate how users of user devices 112 may respond if the action delivery system 120 used the new policy rather than the existing policy [first and second simulated interfaces]; col. 8:15-23, The simulation application 104 can repeat the above-described operations any number of times such that an experiment owner can see how the expected values and/or existing policy values change as prediction models are updated, as the type and/or number of actions change, policies change, and/or the like [first and second simulated user interfaces]. col. 14:43-45, The simulation application 104 can then simulate how the test policy may affect user behavior if the test policy were to be implemented by the action delivery system 120; see also col. 2:59-col. 3:29, col. 3:54-61, col. 4:24-30, col. 7:44-47, col. 10:33-43, col. 14:26-30.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Szeto with the invention of Zapella for the same reason set forth above with respect to claim 12.

	With respect to claim 19, Szeto also discloses wherein comparing the first [user interface] instance to the second [user interface] instance to identify one or more differences between the first [user interface] instance and the second [user interface] instance includes comparing the first [user interface] instance generated using the updated data structures to the second [user interface] instance generated using the snapshotted data with the indicated user inputs over the specified period of time, such that the comparison indicates how the first [user interface] instance with the one or more updated data structures compares to the second [user interface] instance using the same snapshotted user inputs (e.g., Figs. 4-9, and 23 along with associated text, e.g., [0081], Developers may further execute multiple evaluations, user interactions, and evaluation metrics, to help developers understand particular behaviors of engine variants of interest, and to tailor and improve prediction engine design; [0306], FIG. 9 depicts an exemplary graph of user actions recorded over a given time period;[0412], Still further benefits include enhanced replay means such that an entire situation may be replayed rather than simply yielding a result as positive or negative; outputting predictive results of what users will do with the predictions; replay means to provide a debugger of engine performance as needed; problem testing for any A/B scenario to determine where variant 1 performs better than variant 2 (e.g., whether a first trained model performs better or worse than a second trained model); see also [0080] and [413].) and Zapella teaches the second user interface (e.g., Figs. 1-2 and 4-5 along with associated text, e.g., col. 6:34-54, the simulation application 104 running on an experiment system 102 can operate in a separate test environment to test different policies before such policies are used by the action delivery system 120 to provide actions in response to action requests [simulated user interface]. .... While there may be little to no data gathered from user devices 112 in relation to use of the new policy, the simulation application 104 can use data associated with the existing policy to simulate how users of user devices 112 may respond if the action delivery system 120 used the new policy rather than the existing policy [first and second simulated interfaces]; col. 8:15-23, The simulation application 104 can repeat the above-described operations any number of times such that an experiment owner can see how the expected values and/or existing policy values change as prediction models are updated, as the type and/or number of actions change, policies change, and/or the like [first and second simulated user interfaces]. col. 14:43-45, The simulation application 104 can then simulate how the test policy may affect user behavior if the test policy were to be implemented by the action delivery system 120; see also col. 2:59-col. 3:29, col. 3:54-61, col. 4:24-30, col. 7:44-47, col. 10:33-43, col. 14:26-30.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Szeto with the invention of Zapella for the same reason set forth above with respect to claim 12.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Szeto in view of Zapella and Constandache, as applied to claim 1 above, and further in view of Baruch et al. (10210073 – hereinafter Baruch).

	With respect to claim 2, Szeto in view of Zapella and Constandache does not appear to explicitly disclose wherein the controller further coordinates the one or more services to access the live or snapshotted data starting at a specified point in time.  However, this is taught in analogous art, Baruch (e.g., Figs. 1-4 and associated text, e.g., col. 11:32-43, For example, after a problem or bug is detected in production site 302, test site 312 may be initiated using an enhanced copy snapshot replica 326 from a time before (e.g., earlier than) the time the problem of bug occurred. For example, the most recent enhanced copy snapshot replica 326 may be employed to initiate test site 312. In some embodiments, by employing an enhanced copy snapshot replica, test site 312 may be advantageously initiated as a copy of production site 302, including the application, application configurations, settings and environment (including clocks) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Baruch because it is “advantageously...create[s] a copy of the application in which the configurations, settings and environment (including clocks) appear to the developer to be moved back to those of the run time environment at the time of interest (e.g., a time at which a problem or bug was detected), even if available services have changed or been removed,” as suggested by Baruch (see col. 10:16-23).

With respect to claim 4, Szeto also discloses wherein the controller establishes a contract between the one or more services to ensure that the services use the same version of metadata and to ensure that the services access the same live or snapshotted data (e.g., Figs. 4-8, and 23 along with associated text, e.g., [0290], a single query may be transferred to more than one deployed engine variants.).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Szeto in view of Zapella, Constandache, and Baruch, as applied to claim 2 above, and further in view of Shazly et al. (20180024916 – hereinafter Shazly).

	With respect to claim 3, Szeto in view of Zapella, Constandache, and Baruch does not appear to explicitly disclose wherein the controller further coordinates the one or more services to access a common clock based on the specified point in time.  However, this is taught in analogous art, Shazly (e.g., [0039], A test clock, which is a "virtual clock", that time synchronization across multiple LPARs (or systems) and is intelligent. The test clock does not simply keep track of time, instead, the test clock keeps track of the code progression and may modify (compress) the time based on the progression of the executing code; [0112] Using the separate DLL allows for the coordination of a set of independently executing distributed test scripts. In particular, this allows for the creation of any configuration of tests across any number of systems (e.g., LPARs) that are all synchronized through a single test clock; [0122], Embodiments allow for multi-system synchronization by providing access to the time of the test clock and allowing resetting of the time from multiple tests across multiple systems.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Shazly because it can “solve the problem of system testing (e.g., ‘production system testing’) by using variable time compression,” as suggested by Shazly (see [0043]).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Szeto in view of Zapella and Constandache, as applied to claim 8 above, and further in view of Shazly.

With respect to claim 9, Szeto also discloses wherein the one or more modified versions of the services are instantiated to process a batch of tasks [and are automatically shut down upon completion of the batch of tasks] (e.g., Figs. 1-8, and 23 along with associated text, e.g., [0228] Once a machine learning system is established, it can be deployed as a service, for example, as a web service, to receive dynamic user queries and to respond to such queries [batch of tasks] by generating and reporting prediction results to the user... As subsequent user actions or actual correct results can be collected and additional data may become available, a .
Szeto in view of Zapella and Constandache does not appear to explicitly disclose are automatically shut down upon completion of the batch of tasks. However, this is taught in analogous art, Shazly (e.g., Figs. 7-8 and associated text, e.g., [0119], In block 708, the test control program 110 executes the one or more programs 130, 151 based on their order and, when a program 130, 151 completes, moves the test clock 118 time forward to a start time of a next program 130, 151 to be executed, until all of the programs 130, 151 have been executed [automatically shut down upon completion of the batch of tasks].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Shazly because it can “solve the problem of system testing (e.g., ‘production system testing’) by using variable time compression,” as suggested by Shazly (see [0043]).

	With respect to claim 10, Shazly further teaches wherein the modified versions of the services are instantiated to process the batch of tasks are assigned a specified data snapshot to use when processing the batch of tasks (e.g., Figs. 7-8 and associated text, e.g., [0119], In block 704, the test control program 110 reads the identified one or more workloads from the production system workload file 112, where each of the one or more workloads consists of programs 130, 151 that are to be run in a specified sequence starting at a specified time.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Shazly for the same reason set forth .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Szeto in view of Zapella and Constandache, as applied to claim 1 above, and further in view of Davis et al. (20140040669 -- hereinafter Davis).

With respect to claim 11, Szeto also discloses wherein the controller [switches] from live data to snapshotted data or [switches] from snapshotted data to live data upon receiving an indication to make a [switch] (e.g., Figs. 1-8, and 23 along with associated text, e.g., [0081], Developers may further execute multiple evaluations, experiments, and specify multiple deployments simultaneously, including deployment of multiple concurrent or simultaneous experiments on live or simulated or historical data depending upon the particular needs of the developer; [0413], Still further provided is support for both off-line and live evaluation prediction types; see also [0400-403]).
To the extent that Szeto in view of Zapella and Constandache does not appear to explicitly discloses switches or switch, this is taught in analogous art, Davis (e.g., [0062], When the user is finished inspecting the historical state, the debugger switches its data source back to the live process; see also [0027] and [0061].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Davis because “memory overhead from in-process collection can be reduced,” as suggested by Davis (see [0012]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Szeto in view of , as applied to claim 13 above, and further in view of Chan et al. (20160147509 – hereinafter Chan).

	With respect to claim 14, Szeto in view of Zapella and Constandache does not appear to explicitly disclose wherein computing the one or more metrics includes altering one or more user interface objects shown in the user interface to remove bias in the one or more outcome-defining effects.  However, this is taught by analogous art, Chan (e.g., Figs. 4, 7, 8, 10, and 12 along with associated text, e.g., [0098], In general, since the final UI will be provided to a large set of users, the user assignment unit 1204 may try to avoid assigning a UI version to a subset of users having bias against the UI version. For example, if older users prefer large font size but younger users do not like large font size, the user assignment unit 1204 can assign a UI version with large font size to a group of users including both older and younger users.).	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Chan because it overcomes the drawback that “manually testing many variables associated with UI one by one, which is a very tedious process as engineers have to code all different variations of UI,” as suggested by Chan (see [0005-6]). 

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Szeto in view of Zapella and Constandache, as applied to claim 12 above, and further in view of Golovin et al. (20200111018 -- hereinafter Golovin).

	With respect to claim 16, Zapella further teaches wherein comparing the first user interface instance to the second user interface instance comprises comparing at least one of the first user interface instance or the second user interface instance to [previous A/B test results] (e.g., Figs. 1-2 and 4-5 along with associated text, e.g., col. 8:15-23, The simulation application 104 can repeat the above-described operations any number of times such that an experiment owner can see how the expected values and/or existing policy values change as prediction models are updated, as the type and/or number of actions change, policies change, and/or the like [first and second simulated user interfaces]. In further embodiments, the simulation application 104 can repeat the above-described operations for any number of existing policies such that the experiment owner can compare the new policy to a plurality of existing policies; col. 14:43-45, The simulation application 104 can then simulate how the test policy may affect user behavior if the test policy were to be implemented by the action delivery system 120; col. 16:8-15, existing policies such that these policies can also be compared to the test policy; see also col. 2:59-col. 3:29, col. 3:54-61, col. 4:24-30, col. 7:44-47, col. 10:33-43, col. 14:26-30..
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Zapella for the same reason set forth above with respect to claim 12.
	Szeto in view of Zapella and Constandache does not appear to explicitly disclose previous A/B test results. However, this is taught by Golovin (e.g., Fig. 13 and associated text, e.g., [0398], iteration-over-iteration improvement (e.g., | previous best result-new result|) can be compared to a threshold value. The iterations can be stopped when the iteration-over-iteration improvement is below the threshold value. In yet another example, the iterations can be stopped when a certain number of sequential iteration-over-iteration improvements are each below the threshold value; see also [0259] In addition to tuning hyperparameters, the parameter 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Golovin because “Identifying parameter values that optimize the performance of the system (e.g., in general or for a particular application or user group) can be challenging, particularly when the system is complex (e.g., challenging to model) or includes a significant number of adjustable parameters,” as suggested by Golovin (see [0002]).

	With respect to claim 17, Golovin further discloses wherein the comparison to the previous A/B tests indicates whether a new A/B test is to be run (e.g., Fig. 13 and associated text, e.g., [0398], iteration-over-iteration improvement (e.g., | previous best result-new result|) can be compared to a threshold value. The iterations can be stopped when the iteration-over-iteration improvement is below the threshold value. In yet another example, the iterations can be stopped when a certain number of sequential iteration-over-iteration improvements are each below the threshold value; see also [0259] In addition to tuning hyperparameters, the parameter optimization system of the present disclosure can have a number of other uses. It can be used for automated A/B testing of web properties, for example tuning user-interface parameters such as font and thumbnail sizes, color schema, and spacing, or traffic-serving parameters such as the relative importance of various signals in determining which items to show to a user.).
	It would have been obvious to one of ordinary skill in the art before the effective filing .

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Specifically, Seed et al. 20200044760 discloses synchronizing time across multiple IoT related entities.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN DAVID BERMAN whose telephone number is (571)272-7206.  The examiner can normally be reached on M-F, 9-6 Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN D BERMAN/Examiner, Art Unit 2192 

/S. Sough/SPE, AU 2192